MADDOX, Justice.
This is a capital murder case. This Court granted certiorari review under the provisions of Rule 39(c), Ala. R.App. P.
The facts and legal issues presented in this case are sufficiently set out in the opinion of the Court of Criminal Appeals. Block v. State, 744 So.2d 404, 405 (Ala. Crim.App.1997). We have carefully reviewed the record in this case and the briefs of the parties, and we have considered the oral arguments of counsel. We find no error in the judgment or the opinion rendered by the Court of Criminal Appeals; therefore, that court’s judgment is affirmed. AFFIRMED.
HOOPER, C.J., and HOUSTON, COOK, SEE, LYONS, and JOHNSTONE, JJ., concur.
BROWN, J., recuses herself.